Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 1 of 20 Page ID #:573




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 551-5221
 4   Facsimile: (310) 496-2840
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Classes
 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9    Erica Reiners, individually and on
      behalf of all others similarly situated,    Case No. 2:20-cv-06587-SB-ADS
10
                                   Plaintiff,     STIPULATED PROTECTIVE ORDER
11
      v.
12
                                                  [Discovery Document: Referred to
      Chou Team Realty, LLC d/b/a                 Magistrate Judge Autumn D. Spaeth]
13    MonsterLoans, a California limited
      liability company, Lend Tech Loans,         Complaint filed: July 23, 2020
14    Inc., a California corporation, Sean
      Cowell, an individual, Thomas Chou,
15    an individual, Mikael Van Loon, an
      individual, Jawad Nesheiwat, an
16    individual, and Eduardo Martinez, an
      individual,
17
                                   Defendants.
18
19   I.     PURPOSES AND LIMITATIONS
20          A.     Discovery in this action is likely to involve production of confidential,
21          proprietary, or private information for which special protection from public
22          disclosure and from use for any purpose other than prosecuting this litigation
23          may be warranted. Accordingly, the parties hereby stipulate to and petition
24          the Court to enter the following Stipulated Protective Order. The parties
25          acknowledge that this Order does not confer blanket protections on all
26          disclosures or responses to discovery and that the protection it affords from
27
28
     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 2 of 20 Page ID #:574




 1          public disclosure and use extends only to the limited information or items
 2          that are entitled to confidential treatment under the applicable legal
 3          principles. The parties further acknowledge, as set forth in Section XIII(C),
 4          below, that this Stipulated Protective Order does not entitle them to file
 5          confidential information under seal; Civil Local Rule 79-5 sets forth the
 6          procedures that must be followed and the standards that will be applied when
 7          a party seeks permission from the Court to file material under seal.
 8   II.    GOOD CAUSE STATEMENT
 9          A.     This action is likely to involve trade secrets, customer and pricing lists
10          and other valuable research, development, commercial, financial, technical
11          and/or proprietary information for which special protection from public
12          disclosure and from use for any purpose other than prosecution of this action
13          is warranted. Such confidential and proprietary materials and information
14          consist of, among other things, confidential business or financial information,
15          information regarding confidential business practices, or other confidential
16          research, development, or commercial information (including information
17          implicating privacy rights of third parties), consumer credit and financial
18          information, information otherwise generally unavailable to the public, or
19          which may be privileged or otherwise protected from disclosure under state
20          or federal statutes, court rules, case decisions, or common law. Accordingly,
21          to expedite the flow of information, to facilitate the prompt resolution of
22          disputes over confidentiality of discovery materials, to adequately protect
23          information the parties are entitled to keep confidential, to ensure that the
24          parties are permitted reasonable necessary uses of such material in
25          preparation for and in the conduct of trial, to address their handling at the end
26          of the litigation, and serve the ends of justice, a protective order for such
27
     STIPULATED PROTECTIVE ORDER
28                                          -1-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 3 of 20 Page ID #:575




 1          information is justified in this matter. It is the intent of the parties that
 2          information will not be designated as confidential for tactical reasons and that
 3          nothing be so designated without a good faith belief that it has been
 4          maintained in a confidential, non-public manner, and there is good cause why
 5          it should not be part of the public record of this case.
 6   III.   DEFINITIONS
 7          A.     Action: The above-captioned federal lawsuit.
 8          B.     Challenging Party: A Party or Non-Party that challenges the
 9          designation of information or items under this Order.
10          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
11          how it is generated, stored or maintained) or tangible things that qualify for
12          protection under Federal Rule of Civil Procedure 26(c), and as specified
13          above in the Good Cause Statement.
14          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
15          their support staff).
16          E.     Designating Party: A Party or Non-Party that designates information
17          or items that it produces in disclosures or in responses to discovery as
18          “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
19          ONLY.”
20          F.     Disclosure or Discovery Material: All items or information, regardless
21          of the medium or manner in which it is generated, stored, or maintained
22          (including, among other things, testimony, transcripts, and tangible things),
23          that are produced or generated in disclosures or responses to discovery in this
24          matter.
25
26
27
     STIPULATED PROTECTIVE ORDER
28                                           -2-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 4 of 20 Page ID #:576




 1          G.     Expert: A person with specialized knowledge or experience in a
 2          matter pertinent to the litigation who has been retained by a Party or its
 3          counsel to serve as an expert witness or as a consultant in this Action.
 4          H.     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”
 5          Information or Items: information (regardless of how it is generated, stored or
 6          maintained) or tangible things that qualify for protection under Federal Rule
 7          of Civil Procedure 26(c), and as specified above in the Good Cause
 8          Statement. Additionally, material so designated shall be reasonably believed
 9          by the Designating Party to be so competitively or otherwise sensitive that it
10          is entitled to extraordinary protections.
11          I.     House Counsel: Attorneys who are employees of a party to this
12          Action. House Counsel does not include Outside Counsel of Record or any
13          other outside counsel.
14          J.     Non-Party: Any natural person, partnership, corporation, association,
15          or other legal entity not named as a Party to this action.
16          K.     Outside Counsel of Record: Attorneys who are not employees of a
17          party to this Action but are retained to represent or advise a party to this
18          Action and have appeared in this Action on behalf of that party or are
19          affiliated with a law firm which has appeared on behalf of that party, and
20          includes support staff.
21          L.     Party: Any party to this Action, including all of its officers, directors,
22          employees, consultants, retained experts, and Outside Counsel of Record
23          (and their support staffs).
24          M.     Producing Party: A Party or Non-Party that produces Disclosure or
25          Discovery Material in this Action.
26
27
     STIPULATED PROTECTIVE ORDER
28                                          -3-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 5 of 20 Page ID #:577




 1          N.       Professional Vendors: Persons or entities that provide litigation
 2          support services (e.g., photocopying, videotaping, translating, preparing
 3          exhibits or demonstrations, and organizing, storing, or retrieving data in any
 4          form or medium) and their employees and subcontractors.
 5          O.       Protected Material: Any Disclosure or Discovery Material that is
 6          designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 7          ATTORNEY EYES ONLY.”
 8          P.       Receiving Party: A Party that receives Disclosure or Discovery
 9          Material from a Producing Party.
10   IV.    SCOPE
11          A.       The protections conferred by this Stipulation and Order cover not only
12          Protected Material (as defined above), but also (1) any information copied or
13          extracted from Protected Material; (2) all copies, excerpts, summaries, or
14          compilations of Protected Material; and (3) any testimony, conversations, or
15          presentations by Parties or their Counsel that might reveal Protected Material.
16          B.       Any use of Protected Material at trial shall be governed by the orders
17          of the trial judge. This Order does not govern the use of Protected Material at
18          trial.
19   V.     DURATION
20          Even after final disposition of this litigation, the confidentiality obligations
21          imposed by this Order shall remain in effect until a Designating Party agrees
22          otherwise in writing or a court order otherwise directs. Final disposition shall
23          be deemed to be the later of (1) dismissal of all claims and defenses in this
24          Action, with or without prejudice; and (2) final judgment herein after the
25          completion and exhaustion of all appeals, rehearings, remands, trials, or
26
27
     STIPULATED PROTECTIVE ORDER
28                                           -4-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 6 of 20 Page ID #:578




 1          reviews of this Action, including the time limits for filing any motions or
 2          applications for extension of time pursuant to applicable law.
 3   VI.    DESIGNATING PROTECTED MATERIAL
 4          A.     Exercise of Restraint and Care in Designating Material for Protection
 5                 1.      Each Party or Non-Party that designates information or items for
 6                 protection under this Order must take care to limit any such
 7                 designation to specific material that qualifies under the appropriate
 8                 standards. The Designating Party must designate for protection only
 9                 those parts of material, documents, items, or oral or written
10                 communications that qualify so that other portions of the material,
11                 documents, items, or communications for which protection is not
12                 warranted are not swept unjustifiably within the ambit of this Order.
13                 2.      Mass, indiscriminate, or routinized designations are prohibited.
14                 Designations that are shown to be clearly unjustified or that have been
15                 made for an improper purpose (e.g., to unnecessarily encumber the
16                 case development process or to impose unnecessary expenses and
17                 burdens on other parties) may expose the Designating Party to
18                 sanctions.
19                 3.      If it comes to a Designating Party’s attention that information or
20                 items that it designated for protection do not qualify for protection, that
21                 Designating Party must promptly notify all other Parties that it is
22                 withdrawing the inapplicable designation.
23          B.     Manner and Timing of Designations
24                 1.      Except as otherwise provided in this Order (see, e.g., Section
25                 B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
26
27
     STIPULATED PROTECTIVE ORDER
28                                          -5-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 7 of 20 Page ID #:579




 1                 Discovery Material that qualifies for protection under this Order must
 2                 be clearly so designated before the material is disclosed or produced.
 3                 2.      Designation in conformity with this Order requires the
 4                 following:
 5                         a.      For information in documentary form (e.g., paper or
 6                         electronic documents, but excluding transcripts of depositions or
 7                         other pretrial or trial proceedings), that the Producing Party affix
 8                         at a minimum, the legend “CONFIDENTIAL” (hereinafter
 9                         “CONFIDENTIAL legend”) or the legend “HIGHLY
10                         CONFIDENTIAL – ATTORNEY EYES ONLY” (hereafter
11                         “HIGHLY CONFIDENTIAL legend”), to each page that
12                         contains protected material. If only a portion or portions of the
13                         material on a page qualifies for protection, the Producing Party
14                         also must clearly identify the protected portion(s) (e.g., by
15                         making appropriate markings in the margins).
16                         b.      A Party or Non-Party that makes original documents
17                         available for inspection need not designate them for protection
18                         until after the inspecting Party has indicated which documents it
19                         would like copied and produced. During the inspection and
20                         before the designation, all of the material made available for
21                         inspection shall be deemed “CONFIDENTIAL.” After the
22                         inspecting Party has identified the documents it wants copied
23                         and produced, the Producing Party must determine which
24                         documents, or portions thereof, qualify for protection under this
25                         Order. Then, before producing the specified documents, the
26                         Producing Party must affix the “CONFIDENTIAL legend” or
27
     STIPULATED PROTECTIVE ORDER
28                                           -6-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 8 of 20 Page ID #:580




 1                         “HIGHLY CONFIDENTIAL legend” to each page that contains
 2                         Protected Material. If only a portion or portions of the material
 3                         on a page qualifies for protection, the Producing Party also must
 4                         clearly identify the protected portion(s) (e.g., by making
 5                         appropriate markings in the margins).
 6                         c.      For testimony given in depositions, that the Designating
 7                         Party identify the Disclosure or Discovery Material on the
 8                         record, before the close of the deposition all protected testimony.
 9                         d.      For information produced in form other than document
10                         and for any other tangible items, that the Producing Party affix
11                         in a prominent place on the exterior of the container or
12                         containers in which the information is stored the
13                         “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL
14                         legend.” If only a portion or portions of the information
15                         warrants protection, the Producing Party, to the extent
16                         practicable, shall identify the protected portion(s).
17          C.     Inadvertent Failure to Designate
18                 1.      If timely corrected, an inadvertent failure to designate qualified
19                 information or items does not, standing alone, waive the Designating
20                 Party’s right to secure protection under this Order for such material.
21                 Upon timely correction of a designation, the Receiving Party must
22                 make reasonable efforts to assure that the material is treated in
23                 accordance with the provisions of this Order.
24   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          A.     Timing of Challenges
26
27
     STIPULATED PROTECTIVE ORDER
28                                            -7-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 9 of 20 Page ID #:581




 1                 1.      Any party or Non-Party may challenge a designation of
 2                 confidentiality at any time that is consistent with the Court’s
 3                 Scheduling Order.
 4          B.     Meet and Confer
 5                 1.      The Challenging Party shall initiate the dispute resolution
 6                 process under Local Rule 37.1 et seq.
 7          C.     The burden of persuasion in any such challenge proceeding shall be on
 8          the Designating Party. Frivolous challenges, and those made for an improper
 9          purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10          parties) may expose the Challenging Party to sanctions. Unless the
11          Designating Party has waived or withdrawn the confidentiality designation,
12          all parties shall continue to afford the material in question the level of
13          protection to which it is entitled under the Producing Party’s designation until
14          the Court rules on the challenge.
15   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
16          A.     Basic Principles
17                 1.      A Receiving Party may use Protected Material that is disclosed
18                 or produced by another Party or by a Non-Party in connection with this
19                 Action only for prosecuting, defending, or attempting to settle this
20                 Action. Such Protected Material may be disclosed only to the
21                 categories of persons and under the conditions described in this Order.
22                 When the Action has been terminated, a Receiving Party must comply
23                 with the provisions of Section XIV below.
24                 2.      Protected Material must be stored and maintained by a
25                 Receiving Party at a location and in a secure manner that ensures that
26                 access is limited to the persons authorized under this Order.
27
     STIPULATED PROTECTIVE ORDER
28                                          -8-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 10 of 20 Page ID #:582




 1          B.     Disclosure of “CONFIDENTIAL” Information or Items
 2                 1.      Unless otherwise ordered by the Court or permitted in writing by
 3                 the Designating Party, a Receiving Party may disclose any information
 4                 or item designated “CONFIDENTIAL” only to:
 5                         a.      The Receiving Party’s Outside Counsel of Record in this
 6                         Action, as well as employees of said Outside Counsel of Record
 7                         to whom it is reasonably necessary to disclose the information
 8                         for this Action;
 9                         b.      The officers, directors, and employees (including House
10                         Counsel) of the Receiving Party to whom disclosure is
11                         reasonably necessary for this Action;
12                         c.      Experts (as defined in this Order) of the Receiving Party
13                         to whom disclosure is reasonably necessary for this Action and
14                         who have signed the “Acknowledgment and Agreement to Be
15                         Bound” (Exhibit A);
16                         d.      The Court and its personnel;
17                         e.      Court reporters and their staff;
18                         f.      Professional jury or trial consultants, mock jurors, and
19                         Professional Vendors to whom disclosure is reasonably
20                         necessary or this Action and who have signed the
21                         “Acknowledgment and Agreement to be Bound” attached as
22                         Exhibit A hereto;
23                         g.      The author or recipient of a document containing the
24                         information or a custodian or other person who otherwise
25                         possessed or knew the information;
26
27
     STIPULATED PROTECTIVE ORDER
28                                             -9-
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 11 of 20 Page ID #:583




 1                         h.      During their depositions, witnesses, and attorneys for
 2                         witnesses, in the Action to whom disclosure is reasonably
 3                         necessary provided: (i) the deposing party requests that the
 4                         witness sign the “Acknowledgment and Agreement to Be
 5                         Bound;” and (ii) they will not be permitted to keep any
 6                         confidential information unless they sign the “Acknowledgment
 7                         and Agreement to Be Bound,” unless otherwise agreed by the
 8                         Designating Party or ordered by the Court. Pages of transcribed
 9                         deposition testimony or exhibits to depositions that reveal
10                         Protected Material may be separately bound by the court
11                         reporter and may not be disclosed to anyone except as permitted
12                         under this Stipulated Protective Order; and
13                         i.      Any mediator or settlement officer, and their supporting
14                         personnel, mutually agreed upon by any of the parties engaged
15                         in settlement discussions.
16          C.     Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
17          ONLY Information or Items.
18                 1.      Unless otherwise ordered by the court or permitted in writing by
19                 the Designating Party, a Receiving Party may disclose any information
20                 or item designated “HIGHLY CONFIDENTIAL – ATTORNEY EYES
21                 ONLY” only to:
22                         a.      The Receiving Party’s Outside Counsel of Record in this
23                         Action and employees of Outside Counsel of Record to whom it
24                         is reasonably necessary to disclose the information;
25                         b.      The court and its personnel;
26
27
     STIPULATED PROTECTIVE ORDER
28                                           - 10 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 12 of 20 Page ID #:584




 1                         c.      Experts (as defined in this Order) of the Receiving Party to
 2                         whom disclosure is reasonably necessary for this Action and who
 3                         have signed the “Acknowledgment and Agreement to Be Bound”
 4                         (Exhibit A);
 5                         d.      During their depositions, witnesses, and attorneys for
 6                         witnesses, in the Action to whom disclosure is reasonably
 7                         necessary provided: (i) the deposing party requests that the
 8                         witness sign the “Acknowledgment and Agreement to Be
 9                         Bound;” and (ii) they will not be permitted to keep any
10                         confidential information unless they sign the “Acknowledgment
11                         and Agreement to Be Bound,” unless otherwise agreed by the
12                         Designating Party or ordered by the Court. Pages of transcribed
13                         deposition testimony or exhibits to depositions that reveal
14                         Protected Material may be separately bound by the court reporter
15                         and may not be disclosed to anyone except as permitted under this
16                         Stipulated Protective Order;
17                         e.      Outside court reporters and their staff, professional jury or
18                         trial consultants, and Professional Vendors to whom disclosure is
19                         reasonably      necessary,     and    who     have     signed    the
20                         “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
21                         f.      The author or recipient of a document containing the
22                         material, or a custodian or other person who otherwise possessed
23                         or knew the information.
24   IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED
25          PRODUCED IN OTHER LITIGATION
26
27
     STIPULATED PROTECTIVE ORDER
28                                           - 11 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 13 of 20 Page ID #:585




 1          A.       If a Party is served with a subpoena or a court order issued in other
 2          litigation that compels disclosure of any information or items designated in
 3          this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that
 4          Party must:
 5                   1.    Promptly notify in writing the Designating Party. Such
 6                   notification shall include a copy of the subpoena or court order;
 7                   2.    Promptly notify in writing the party who caused the subpoena or
 8                   order to issue in the other litigation that some or all of the material
 9                   covered by the subpoena or order is subject to this Protective Order.
10                   Such notification shall include a copy of this Stipulated Protective
11                   Order; and
12                   3.    Cooperate with respect to all reasonable procedures sought to be
13                   pursued by the Designating Party whose Protected Material may be
14                   affected.
15          B.       If the Designating Party timely seeks a protective order, the Party
16          served with the subpoena or court order shall not produce any information
17          designated in this action as “CONFIDENTIAL” or “HIGHLY
18          CONFIDENTIAL” before a determination by the Court from which the
19          subpoena or order issued, unless the Party has obtained the Designating
20          Party’s permission. The Designating Party shall bear the burden and expense
21          of seeking protection in that court of its confidential material and nothing in
22          these provisions should be construed as authorizing or encouraging a
23          Receiving Party in this Action to disobey a lawful directive from another
24          court.
25   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26          PRODUCED IN THIS LITIGATION
27
     STIPULATED PROTECTIVE ORDER
28                                           - 12 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 14 of 20 Page ID #:586




 1          A.     The terms of this Order are applicable to information produced by a
 2          Non-Party in this Action and designated as “CONFIDENTIAL” or
 3          “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.” Such
 4          information produced by Non-Parties in connection with this litigation is
 5          protected by the remedies and relief provided by this Order. Nothing in these
 6          provisions should be construed as prohibiting a Non-Party from seeking
 7          additional protections.
 8          B.     In the event that a Party is required, by a valid discovery request, to
 9          produce a Non-Party’s confidential information in its possession, and the
10          Party is subject to an agreement with the Non-Party not to produce the Non-
11          Party’s confidential information, then the Party shall:
12                 1.      Promptly notify in writing the Requesting Party and the Non-
13                 Party that some or all of the information requested is subject to a
14                 confidentiality agreement with a Non-Party;
15                 2.      Promptly provide the Non-Party with a copy of the Stipulated
16                 Protective Order in this Action, the relevant discovery request(s), and a
17                 reasonably specific description of the information requested; and
18                 3.      Make the information requested available for inspection by the
19                 Non-Party, if requested.
20          C.     If the Non-Party fails to seek a protective order from this court within
21          14 days of receiving the notice and accompanying information, the Receiving
22          Party may produce the Non-Party’s confidential information responsive to
23          the discovery request. If the Non-Party timely seeks a protective order, the
24          Receiving Party shall not produce any information in its possession or control
25          that is subject to the confidentiality agreement with the Non-Party before a
26          determination by the court. Absent a court order to the contrary, the Non-
27
     STIPULATED PROTECTIVE ORDER
28                                         - 13 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 15 of 20 Page ID #:587




 1          Party shall bear the burden and expense of seeking protection in this court of
 2          its Protected Material.
 3   XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4          A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
 5          disclosed Protected Material to any person or in any circumstance not
 6          authorized under this Stipulated Protective Order, the Receiving Party must
 7          immediately (1) notify in writing the Designating Party of the unauthorized
 8          disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
 9          Protected Material, (3) inform the person or persons to whom unauthorized
10          disclosures were made of all the terms of this Order, and (4) request such
11          person or persons to execute the “Acknowledgment and Agreement to be
12          Bound” that is attached hereto as Exhibit A.
13   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14          PROTECTED MATERIAL
15          A.     When a Producing Party gives notice to Receiving Parties that certain
16          inadvertently produced material is subject to a claim of privilege or other
17          protection, the obligations of the Receiving Parties are those set forth in
18          Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
19          to modify whatever procedure may be established in an e-discovery order
20          that provides for production without prior privilege review. Pursuant to
21          Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
22          agreement on the effect of disclosure of a communication or information
23          covered by the attorney-client privilege or work product protection, the
24          parties may incorporate their agreement in the Stipulated Protective Order
25          submitted to the Court.
26   XIII. MISCELLANEOUS
27
     STIPULATED PROTECTIVE ORDER
28                                         - 14 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 16 of 20 Page ID #:588




 1          A.     Right to Further Relief
 2                 1.      Nothing in this Order abridges the right of any person to seek its
 3                 modification by the Court in the future.
 4          B.     Right to Assert Other Objections
 5                 1.      By stipulating to the entry of this Protective Order, no Party
 6                 waives any right it otherwise would have to object to disclosing or
 7                 producing any information or item on any ground not addressed in this
 8                 Stipulated Protective Order. Similarly, no Party waives any right to
 9                 object on any ground to use in evidence of any of the material covered
10                 by this Protective Order.
11          C.     Filing Protected Material
12                 1.      A Party that seeks to file under seal any Protected Material must
13                 comply with Civil Local Rule 79-5. Protected Material may only be
14                 filed under seal pursuant to a court order authorizing the sealing of the
15                 specific Protected Material at issue. If a Party's request to file
16                 Protected Material under seal is denied by the Court, then the
17                 Receiving Party may file the information in the public record unless
18                 otherwise instructed by the Court.
19   XIV. FINAL DISPOSITION
20          A.     After the final disposition of this Action, as defined in Section V,
21          within sixty (60) days of a written request by the Designating Party, each
22          Receiving Party must return all Protected Material to the Producing Party or
23          destroy such material. As used in this subdivision, “all Protected Material”
24          includes all copies, abstracts, compilations, summaries, and any other format
25          reproducing or capturing any of the Protected Material. Whether the
26          Protected Material is returned or destroyed, the Receiving Party must submit
27
     STIPULATED PROTECTIVE ORDER
28                                           - 15 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 17 of 20 Page ID #:589




 1          a written certification to the Producing Party (and, if not the same person or
 2          entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 3          category, where appropriate) all the Protected Material that was returned or
 4          destroyed and (2) affirms that the Receiving Party has not retained any
 5          copies, abstracts, compilations, summaries or any other format reproducing
 6          or capturing any of the Protected Material. Notwithstanding this provision,
 7          Counsel are entitled to retain an archival copy of all pleadings, motion
 8          papers, trial, deposition, and hearing transcripts, legal memoranda,
 9          correspondence, deposition and trial exhibits, expert reports, attorney work
10          product, and consultant and expert work product, even if such materials
11          contain Protected Material. Any such archival copies that contain or
12          constitute Protected Material remain subject to this Protective Order as set
13          forth in Section V.
14          B.     Any violation of this Order may be punished by any and all appropriate
15          measures including, without limitation, contempt proceedings and/or
16          monetary sanctions.
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
     Dated: March 5, 2021                    By:    /s/ Taylor T. Smith
19
20                                           Aaron D. Aftergood (239853)
                                             THE AFTERGOOD LAW FIRM
21                                           1880 Century Park East, Suite 200
                                             Los Angeles, CA 90067
22                                           Telephone: (310) 550-5221
                                             Facsimile: (310) 496-2840
23                                           Taylor T. Smith (admitted pro hac vice)
24                                             tsmith@woodrowpeluso.com
                                             WOODROW & PELUSO, LLC
25                                           3900 East Mexico Avenue, Suite 300
                                             Denver, Colorado 80210
26                                           Telephone: (720) 907-7628
                                             Facsimile: (303) 927-0809
27
     STIPULATED PROTECTIVE ORDER
28                                        - 16 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 18 of 20 Page ID #:590




                                        Attorneys for Plaintiff Erica Reiners
 1                                      and the Class
 2
 3   Dated: March 5, 2021               By:    /s/ Sean P. Burke
 4                                      Jeremy S. Johnson
 5                                      jjohnson@bremerwhyte.com
                                        Benjamin Price
 6                                      bprice@bremerwhyte.com
                                        Courtney M. Serrato
 7                                      cserrato@bremerwhyte.com
                                        BREMER WHYTE BROWN & O’MEARA
 8                                      LLP
                                        20320 S.W. Birch Street, Second Floor
 9                                      Newport Beach, California 92660
                                        Telephone: (949) 221-1000
10                                      Facsimile: (949) 221-1001

11                                      Sean P. Burke (admitted pro hac vice)
                                        Mattingly Burke Cohen and Biederman LLP
12                                      155 East Market Street Suite 400
                                        Indianapolis, IN 46204
13                                      317-614-7324
                                        Email: sean.burke@mbcblaw.com
14                                      Attorneys for Defendants Chou Team
15                                      Realty, LLC, Sean Cowell, Thomas Chou,
                                        Mikael Van Loon
16
17   Dated: March 5, 2021               By:    /s/ Peter D. Lepiscopo

18                                      Peter D. Lepiscopo
                                        Lepiscopo and Associates Law Firm
19                                      695 Town Center Drive 7th Floor
                                        Costa Mesa, CA 92626
20                                      619-251-2428
                                        Fax: 619-330-2991
21                                      Email: plepiscopo@att.net

22                                      Attorney for Defendant Jawad Nesheiwat

23   Dated: March 5, 2021               By:    /s/ David C. Holt
24                                      David C. Holt
25                                      The Holt Law Firm
                                        1432 Edinger Avenue Suite 130
26                                      Tustin, CA 92780
                                        714-730-3999
27                                      Fax: 714-730-1116
     STIPULATED PROTECTIVE ORDER
28                                   - 17 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 19 of 20 Page ID #:591




                                        Email: dholt@holtlawoc.com
 1
                                        Attorney for Defendants Lend Tech Loans,
 2                                      Inc. and Eduardo Martinez
 3   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 4
 5
 6   Dated:
 7                                      HONORABLE AUTUMN D. SPAETH
 8                                      United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     STIPULATED PROTECTIVE ORDER
28                                   - 18 -
Case 2:20-cv-06587-SB-ADS Document 75 Filed 03/05/21 Page 20 of 20 Page ID #:592




 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                               [print or type full name], of
 4                   [print or type full address], declare under penalty of perjury that I have
 5   read in its entirety and understand the Stipulated Protective Order that was issue by
 6   the United States District Court for the Central District of California on [DATE] in
 7   the case of                               [insert formal name of the case and the
 8   number and initials assigned to it by the Court]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                [print or
19   type full name] of                               [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date:
24   City and State where sworn and signed:
25   Printed Name:
26   Signature:
27
     STIPULATED PROTECTIVE ORDER
28                                          - 19 -
